ACCEPTED
                                                                                          01-15-00139-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     7/28/2015 2:20:29 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                          FIRST COURT OF APPEALS,
                                   TEXAS
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                        Lature Robert IRVIN, Appellant,              HOUSTON, TEXAS
                                       v.                        7/28/2015 2:20:29 PM
                       THE STATE OF TEXAS, Appellee.             CHRISTOPHER A. PRINE
                                                                         Clerk
                                No. 01-15-00139CR

                        Appeal from the 263rd District Court
                             at Harris County, Texas
                                Cause No. 1282104

                        APPELLANT’S MOTION FOR
                        SUBSTITUTION OF COUNSEL

      COMES NOW the Appellant, LATURE IRVIN, through undersigned counsel

and hereby moves this Honorable Court for the substitution of the law firm

BROWNSTONE, P.A., and attorney Robert L. Sirianni, Jr., in the place and stead,

Kurt B. Wentz, Esq. as counsel of record in this case. In support, Mr. Irvin states:

      1.     Mr. Wentz was appointed to represent Mr. Irvin in this appeal.

      2.     Recently, Mr. Irvin retained the law firm Brownstone, P.A. to represent

him on appeal.

      3.     In light of Mr. Irvin’s desire to proceed under the representation of

retained counsel, the undersigned attorney now respectfully request that this Court

substitute the law firm BROWNSTONE, P.A., and attorney Robert L. Sirianni, Jr.,

in the place and stead of Mr. Wentz as counsel of record for Mr. Irvin.

      4.     This substitution is sought with the knowledge and consent of Mr. Irvin.


                                          1
      WHEREFORE the Appellant, LATURE IRVIN, respectfully requests that

this Court substitute the law firm of Brownstone, P.A., and attorney Robert L.

Sirianni, Jr., in the place and stead of attorney Kurt B. Wentz as counsel of record.

      DATED this 17h day of July, 2015.

/s/Robert L. Sirianni, Jr.                    /s/ Kurt B. Wentz
Robert L. Sirianni, Jr., Esq.                 Kurt B. Wentz, Esq.
Texas Bar No. 24086378                        Texas Bar No. 21179300
Law Office of Robert L. Sirianni, Jr.         5629 Cypress Creek Parkway
201 North New York Ave., Suite 200            Suite 115
Winter Park, FL 32789                         Houston, TX 77069
Telephone: (407) 388-1900                     Telephone: (281) 587-0088
Facsimile: (407) 622-1511                     Email: kbsawentz@yahoo.com
Email: robertsirianni@brownstonelaw.com       Attorney for Appellant
Attorney for Appellant




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 28th day of July, 2015, I electronically filed
the foregoing with the Clerk of the Court, which will send a Notice of Electronic
Filing to all counsel of record.

                                              /s/ Robert L. Sirianni, Jr.
                                              Robert L. Sirianni, Jr., Esq.




                                          2